179 Ga. App. 343 (1986)
347 S.E.2d 368
HARRIS
v.
ALLSTATE INSURANCE COMPANY.
72369.
Court of Appeals of Georgia.
Decided June 10, 1986.
Weston D. Baxter, for appellant.
G. Michael Hartley, Joseph C. Parker, W. Alan Jordan, for appellee.
SOGNIER, Judge.
Dottie Harris filed suit on April 23, 1985, against the alleged tortfeasors responsible for her injuries resulting from an automobile accident on May 5, 1983. Allstate Insurance Company, which provided Harris with uninsured motorist coverage, was served with a copy of the complaint on July 12, 1985, two months after the expiration of the two year statute of limitation. The trial court granted All-state's motion to dismiss and Harris appeals.
This case is controlled by Vaughn v. Collum, 236 Ga. 582 (224 SE2d 416) (1976). See also Kemp v. Cotton States Mut. Ins. Co., 177 Ga. App. 460 (340 SE2d 26) (1986). The cases cited by appellant are inapplicable as they involve continuing tort fact situations.
Judgment affirmed. Banke, C. J., and Birdsong, P. J., concur.